DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fromson (US 2,728,136) in view of Kenney (US 1,483,450).
With respect to claim 1, Fromson teaches a method comprising: rolling a sheet in a roll mill (19/20); the sheet comprising a first metal (16), and having disposed upon each opposing face of the sheet a first layer (17/18) that comprises a second metal (figure 10; and column 2, lines 31-42; and column 6, lines 1-17); and the second metal being chemically different from the first metal (figure 10; and column 2, lines 31-42; and column 6, lines 1-17).
With respect to claim 1, Fromson does not teach cutting the sheet into a plurality of sheets; stacking the plurality of sheets; and rolling the stacked sheets in the roll mill; repeatedly cutting, stacking and rolling the stacked sheets to form a blank; wherein the blank comprises a plurality of domains fused together; and wherein the domains comprise a core comprising the first metal with the first layer that comprises the second metal disposed upon the core.
However, Kenney teaches cutting a sheet (muck bar 3) into a plurality of sheets (pieces 4) (figures 3-4; and page 1, lines 46-56; page 1, lines 98-110; and page 2, lines 12-27); stacking the plurality of sheets (pile 6) (figure 4; and page 1, lines 46-56; page 1, lines 98-110; and page 2, lines 12-27); and rolling the stacked sheets in the roll mill (figures 4-5; and page 1, lines 46-56; page 1, lines 98-110; and page 2, lines 12-27); and repeatedly cutting, stacking and rolling the stacked sheets to form a blank (skelp 11) (figures 5-7; and page 1, lines 56-65; page 1, line 110-page 2, line 11; and page 2, lines 27-46); wherein the blank comprises a plurality of domains (pieces 8) fused (welded) together (page 1, lines 56-65; page 1, line 110-page 2, line 11; and page 2, lines 27-46).  
Kenny also teaches that the domains are formed of various layers (figures 5-6; and page 1, lines 56-65), but fails to explicitly teach that the domains comprise a core comprising the first metal with the first layer that comprises the second metal disposed upon the core.  However, Fromson teaches a sheet comprising a core comprising the first metal with the first layer that comprises the second metal disposed upon the core (figure 10; and column 2, lines 31-42; and column 6, lines 1-17).  
Thus, at the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the sheet material composition of Fromson as the domain material in Kenny in order to form an assembly of the desired metallurgical layered configuration. The claim would have been obvious because the substitution of one known element (clad material) for another (clad material) would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See MPEP 2143.
With respect to claim 2, Kenney teaches wherein the rolling in the roll mill is hot rolling (page 1, lines 46-65).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fromson and Kenney as applied to claim 1 above, and further in view of JP363025009A (hereafter JP ‘009).
With respect to claim 4, Fromson and Kenney do not teach extruding the blank. 
However, JP ‘009 teaches extruding a bonded blank (abstract).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the extrusion of JP ‘009 in the collective process of Fromson and Kenney in order to reshape the blank into the desired shape.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fromson and Kenney as applied to claim 1 above, and further in view of Yano et al. (US 6,419,149) (hereafter Yano).
With respect to claim 5, Fromson and Kenney do not teach winding the blank into a spool; however, Yano teaches winding the blank into a spool (Figure 1; and column 9, lines 19-33).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the winding of Yano in the collective process of Fromson and Kenney in order to efficiently store composite material.

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fromson and Kenney as applied to claim 1 above, and further in view of Vosseler (US 7,735,421B2).
With respect to claims 6 and 7, Fromson and Kenney do not teach wherein the first metal is aluminum.
However, Vosseler teaches wherein the first metal is aluminum (claim 2). 
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to substitute the first material composition of Vosseler for the first material composition of Fromson in order to form a cladded structure of the desired material composition. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See MPEP 2143.

Claims 3, 8-9, and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fromson and Kenney as applied to claim 1 above, and further in view of Hardy et al. (US 2012/0094146A1) (hereafter Hardy).
With respect to claim 3, Fromson and Kenney do not teach wherein the sheet further comprises a second layer of a third metal; the second layer being disposed upon the opposing faces of the sheet; wherein the third metal is chemically different from the first metal and the second metal.  
However, Hardy teaches wherein the sheet further comprises at least a second layer of a third metal; the second layer being disposed upon the opposing faces of the sheet; wherein the third metal is chemically different from the first metal and the second metal (figures; paragraphs 11-15; and claim 1).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the second layer of a third material as taught by Hardy on the sheet structure of Fromson in order to form an assembly of the desired material layered structure.  
With respect to claim 8, Hardy teaches wherein the first metal is magnesium (figures; paragraphs 11-15; and claim 1). 
With respect to claim 9, Hardy teaches wherein the second metal is aluminum, magnesium, zinc, copper, iron, nickel, cobalt, or a combination comprising at least one of the foregoing metals (figures; paragraphs 11-15; and claim 1).
With respect to claim 11, Hardy teaches metals wherein the second metal is magnesium (figures; paragraphs 11-15; and claim 1). 
With respect to claim 12, Hardy teaches wherein the third metal is nickel (figures; paragraphs 11-15; and claim 1). 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fromson and Kenney as applied to claim 1 above, and further in view of Schmidt (GB 933,049A).
With respect to claim 10, Fromson and Kenney do not teach wherein the second metal is aluminum.  However, Schmidt teaches wherein the second metal is aluminum (title; and pages 1-2). 
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to substitute the second material composition of Schmidt for the second material composition of Fromson in order to form a cladded structure of the desired material composition.  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See MPEP 2143.

Response to Arguments
Applicant's arguments filed 9/7/22 have been fully considered but they are not persuasive. 
The applicant argues that Fromson does not teach cutting the sheet into a plurality of sheets, stacking the plurality of sheets and rolling the stacked sheets in the roll mill. It does not teach repeatedly cutting, stacking and rolling the stacked sheets to form a blank that comprises a plurality of domains fused together, where the domains comprise a core comprising the first metal with the first layer that comprises the second metal disposed upon the core.
The examiner agrees, but would like to point out that Kenny was relied upon by the examiner to teach the limitations argued above.  In fact, with respect to independent claim 1, Fromson was only relied upon by the examiner to teach using a rolling mill to form bimetallic clad sheets/plates having first and second metals of different compositions. Importantly, it should be noted that claims 1-3 of the instant application merely require using two or three different undefined metals, and the citations in Fromsom relied upon by the examiner in the obviousness rejection generically teach of using two or three different metals in the production of bimetallic or trimetallic sheets/plates. 
The disclosure of Fromsom is not limited to corrosion resistance as suggested by the applicant.  Note column 1, lines 15-19 of Fromsom wherein it is stated that:
“This invention relates to a method for the production of clad metal sheets.  Clad metal sheets which combine the advantageous properties of two different metals are finding increasing use in many fields.”
Thus, the welding techniques of Fromsom are not strictly limited to use with corrosion resistant materials or within the chemical industry.  
The applicant further argues that Fromson teaches away from the claimed invention. Fromson only requires the formation of a thin skin of corrosion resistant metal disposed on a metal core. If the corrosion resistant sheet of Fromson was subjected to repeated cutting, stacking and rolling (as is presently claimed), then no corrosion resistant cladding could possibly formed on the metal core. The repeated cutting, stacking and rolling of a multilayered sheet destroys the formation of such a cladding. Obviousness can be rebutted by showing that “the prior art teaches away from the claimed invention.” In re Geisler, 116 F.3d 1465, 1471 (Fed. Cir. 1997).
The examiner respectfully disagrees.  Fromsom doesn’t just teach “the formation of a thin skin of corrosion resistant metal disposed on a metal core”, as alleged by the applicant. Instead, Fromsom explicitly teaches that the different layers of metal are firmly welded together.  The applicant has failed to articulate any reasoning or provide any evidence as to how or why the skin layer(s) of Fromsom would be destroyed or removed from the core in the collective process of Fromsom and Kenny.  Thus, there is no reason for the artisan to believe that the further processing described by Kenney would destroy or remove the skin layer(s) that has been previously welded to the core in Fromsom.  Accordingly, there is no teaching away as alleged by the applicant and the examiner maintains that a prima facie case of obviousness has been established.
In addition, the applicant argues that Kenney may teach repeated cutting and rolling the layers of sheet together but it does not teach repeating these steps till a blank that contains a plurality of domains fused together are formed. The domains comprise a core comprising the first metal with the first layer that comprises the second metal disposed upon the core. Kenney only teaches repeating these steps till a tube sheet is formed. The structure of the tube sheet cannot be ascertained.
The examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  When the claddings of Fromsom are repeatedly cut, stacked, and rolled in the manner described by Kenny a blank with a plurality of domains fused together will clearly be formed as depicted in figures 6-7 of Kenny.  
The applicant further argues that performing the steps disclosed by Kenney on the clad metal sheets of Fromson would destroy the structure desired by Fromson. As noted above, Fromson desires the formation of a corrosion resistant cladding on the core metal. Repeated cutting, stacking and rolling of the multilayered sheet of Fromson (as proposed by Kenney) would prevent the use of the resultant product from ever being deployed to resist corrosion.
The examiner again respectfully disagrees with the applicant’s allegation. As mentioned above, the welding techniques of Fromson are not limited to only the chemical industry and/or corrosion resistance.  In any event, a corrosion resistance layer or corrosion resistance layers of a cladding would still exhibit corrosion resistance after repeated cutting, stacking and rolling.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/Primary Examiner, Art Unit 1735